Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
III.  DETAILED ACTION
Claims 1-3, 5-11, 14-17 are presented for examination.
Remarks
Applicant’s argument is moot in view of new ground of rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-15, 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Branscome 8224800 in view of Branscome US 20140282440 further in view of Prajesh U.S. 9811845. 
 
As to claim 1, Branscome discloses an information processor that executes query processing in accordance with a distributed query plan, the information processor comprising: 
a processor; an accelerator that executes, with a dedicated circuit (fig. 3b, item processor), accelerator processing for processing a command (fig. 3b); and 
a software model that operates on the processor and executes software model processing, with software, to process the command, wherein the processor is configured to: break down an accelerator operator included in the query plan into a plurality of accelerator commands (fig. 4, item 402),  send each of the accelerator commands to the accelerator or the software model (fig. 4), 
Branscome does not explicitly teach the switch when a switching condition for changing a processing component of the accelerator commands is satisfied. 
Branscome440 teaches switching when a switching condition for changing a processing component of the accelerator commands is satisfied.(fig. 1c, item 164). 

Branscome by the teaching of Branscome440 to include switching when a switching condition for changing a processing component of the accelerator commands is satisfied with the motivation to The techniques can be used to improve the performance of computing systems as taught by Branscome440  ([0006]).

Branscome does not explicitly teach wherein an amount of memory to be used by the processor and an amount of memory to be used by the accelerator are predetermined and 
wherein the switching condition includes the occurrence of an overflow error of the accelerator.
Prajesh teaches wherein an amount of memory to be used by the processor and an amount of memory to be used by the accelerator are predetermined (i.e. system resources. col. 2 lines 35-50) and 
wherein the switching condition includes the occurrence of an overflow error of the accelerator (i.e. cache overflow. col. 2 lines 35-50).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Branscome by the teaching of Prajesh to include an amount of memory to be used by the processor and an amount of memory to be used by the accelerator are predetermined and 


As to claim 2, Branscome as modified teaches an information processor according to claim 1, wherein, 
the switching condition includes a recovery condition for recovering the switched destination of the accelerator commands, and
the destination of the accelerator commands is switched (Branscome440 fig. 1c, item 164) from the software model to the accelerator when the recovery condition is satisfied (Branscome440 fig. 1c, item 164). 

As to claim 3, Branscome as modified teaches an information processor according to claim 1, wherein the processor switches the destination of the accelerator commands in a processing unit corresponding to processing of each of the accelerator commands (Branscome440 fig. 1c, item 164). 

As to claim 5, Branscome as modified teaches an information processor according to claim 4, wherein, 
when the switching condition is the occurrence of an overflow error of the accelerator (Chang col. 5, lines 10-30), the recovery condition is completion of processing of one of the accelerator commands by the software model after the destination is switched on a basis of the 

As to claim 6, Branscome as modified teaches an information processor according to claim 2, wherein the switching condition includes occurrence of a correctable software error of the accelerator (Chang col. 5, lines 10-30). 

As to claim 7, Branscome as modified teaches an information processor according to claim 6, wherein, when the switching condition is the occurrence of the correctable software error of the accelerator, the recovery condition is resolution of the correctable software error after the destination is switched to the software model on a basis of the switching condition when the correctable software error has not occurred a total number of times equal to a second threshold, a recovery to the accelerator is not permitted after the destination is switched to the software model on a basis of the switching condition when the correctable software error has occurred a consecutive number of times equal to the second threshold. (Chang. Col. 8, lines 1-23).



As to claim 9, Branscome as modified teaches an information processor according to claim 1, wherein the accelerator comprises a field programmable gate array.  (col 7, lines 15-50 ). 
Claims 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Branscome 8224800 in view of Branscome US 20140282440 further in view of Prajesh U.S. 9811845 further in view Parsons et al. U.S. 10121196.
As to claim 16, the teachings of Branscome has been discussed, Branscome does not explicitly teach an information processor according to claim 1, wherein the accelerator comprises a graphic processing unit. 
Parsons teaches an information processor according to claim 1, wherein the accelerator comprises a graphic processing unit (fig. 6,  gpus. col. 6. lines 1-10).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Branscome by the teaching of Parsons to include an information processor according to claim 1, wherein the accelerator comprises a  with the motivation to improve the performance of some components, reduce the total amount of space and power required by the platform, achieve higher system throughput, as taught by Parsons  (col. 3, lines 20-35).

As to claim 17, Branscome as modified teaches an information processor according to claim 1, wherein
the processor and the accelerator are connected via a peripheral component interconnect express (fig. 6,  gpus. col. 6. lines 1-10).

As to claims 10, 14-15, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.
Conclusion
	
THIS ACTION IS MADE FINAL, Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory- period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153